                      Case 1:18-cv-09558-JMF Document 53 Filed 06/16/20 Page 1 of 1



          UNITED STATES DISTRICT COURT
          SOUTHERN DISTRICT OF NEW YORK
          -----------------------------------------------------------------------       x

          FREDERICK FUNES,
                                                                                            No. 18-CV-9558 (JMF)
                                                                           Plaintiff,

                                           -against-
                                                                                            ORDER TO PRODUCE INMATE
                                                                                            FOR TELEPHONE CALL
          CITY OF NEW YORK, ET AL.,

                                                                        Defendants.

          -----------------------------------------------------------------------       x


          JESSE M. FURMAN
          UNITED STATES DISTRICT JUDGE

                             The Superintendent or other official in charge of the Great Meadow Correctional

          Facility, located in Comstock, New York, shall produce inmate Frederick Funes, DIN #: 19-A-

          0167, to an appropriate place within the facility with telephone conference capabilities,

          designated by the Superintendent or other official in charge, to participate in a telephone call

          with Counsel for Defendants, at a date and time to be determined.

                             Upon receipt of this Order, counsel for the Office of the Corporation Counsel of

          the City of New York shall transmit this Order to the Superintendent or other official in charge

          of the facility. Counsel for Defendants shall also ascertain the phone number at which Plaintiff

          can be reached for this phone call.

                             SO ORDERED.

          Dated:             New York, New York
                                  June 16
                             ________________, 2020
Within two days of the date of this Order, counsel                   ______________________________
for the City shall mail a copy of this Order to                      HON. JESSE M. FURMAN
Plaintiff and file proof of such service on ECF. If                  UNITED STATES DISTRICT JUDGE
counsel is unable to complete this mailing as a result
of COVID-19 and related disruptions, counsel shall
promptly notify the Court by letter filed on ECF.
